                                                                   Unique Staff Leasing III LTD
System Date: 2/12/2020                                                                                                                                                                             Page:       1
User Date:   2/12/2020                                                                                                                                                                             User ID:    CiaraT
Time:        8:29:39 AM                             Case 20-20077 Document 11-1 Filed in TXSB on 02/24/20 Page 1 of 3
                                                                        Calculate Checks
                                                                                          ** Preview **
Ranges:                                                              Sort By:                                                                            Legend:
  Build Pay Period Date:    1/27/2020 - 2/9/2020                        Client/ Employee Last Name                                                         * = Recaptured Amount: Deductions from Employee
  Build Check Date:         2/14/2020
                                                                                                                                                                                  Benefits from Employee and Client

Earnings                                                                                                Deductions                                Taxes                                    Net Pay             Benefits
Code    Pay Type         Dept   Pos    Rate/Rcpt     Hours      Amount                  Bill Rate       Code                    Amount            Code               Amount              Amount               Code   Amount
    Department Description            Position Description

   Client:         TGC    Two Guns Consulting & Construc
Duncan, C                                              TX-TGC-DUNC8091
SLREG Salary         TGC     OWNER      $3,600.00       80.00               $3,600.00                                                             FICA Soc Sec Withhe          $223.20            $3,061.95
     Two Guns Consulting Const        Owner
                                                                                                                                                  FICA Medicare Withh           $52.20

                                                                                                                                                  Federal Withheld             $262.65

---------------------                                           ---------------------                                                ----------                       ---------------- ----------------              ---------

Employee Totals:                                        80.00               $3,600.00                                                     $0.00                                $538.05            $3,061.95               $0.00


Gracia, J                                              TX-TGC-GRAC9053
HRREG Hourly         TGC     000000   $19.00            70.00               $1,330.00                   CHILD                           $230.77   FICA Soc Sec Withhe           $82.46              $995.49
     Two Guns Consulting Const      Overhead
                                                                                                        GARNFE                            $2.00   FICA Medicare Withh           $19.28

---------------------                                           ---------------------                                                ----------                       ---------------- ----------------              ---------

Employee Totals:                                        70.00               $1,330.00                                                   $232.77                                $101.74              $995.49               $0.00


Jemison, J                                             TX-TGC-JEMI2923
HRREG Hourly         TGC     000000   $16.50             2.00                  $33.00                                                             FICA Soc Sec Withhe            $2.05               $30.47
     Two Guns Consulting Const      Overhead
                                                                                                                                                  FICA Medicare Withh            $0.48

---------------------                                           ---------------------                                                ----------                       ---------------- ----------------              ---------

Employee Totals:                                         2.00                  $33.00                                                     $0.00                                  $2.53               $30.47               $0.00


Youngblood I        Fr                                 TX-TGC-YOUN0679
SLREG Salary         TGC     MGR      $3,269.23         80.00               $3,269.23                                                             FICA Soc Sec Withhe          $202.70            $3,298.36
     Two Guns Consulting Const      Manager
MILE   Bus Expense   TGC     000000                                           $502.20                                                             FICA Medicare Withh           $47.41
     Two Guns Consulting Const      Overhead
                                                                                                                                                  Federal Withheld             $222.96

---------------------                                           ---------------------                                                ----------                       ---------------- ----------------              ---------

Employee Totals:                                        80.00               $3,771.43                                                     $0.00                                $473.07            $3,298.36               $0.00


Client Totals for TGC


                                                                                               EXHIBIT
                                                                                                                exhibitsticker.com




                                                                                                    1
                                                                  Unique Staff Leasing III LTD
System Date: 2/12/2020                                                                                                                                                       Page:       2
User Date:   2/12/2020                                                                                                                                                       User ID:    CiaraT
Time:        8:29:39 AM                            Case 20-20077 Document 11-1 Filed in TXSB on 02/24/20 Page 2 of 3
                                                                       Calculate Checks
                                                                                         ** Preview **
Ranges:                                                             Sort By:                                                      Legend:
  Build Pay Period Date:   1/27/2020 - 2/9/2020                        Client/ Employee Last Name                                   * = Recaptured Amount: Deductions from Employee
  Build Check Date:        2/14/2020
                                                                                                                                                            Benefits from Employee and Client

Earnings                                                                                            Deductions             Taxes                                     Net Pay             Benefits
Code       Pay Type     Dept    Pos    Rate/Rcpt    Hours      Amount                  Bill Rate    Code     Amount        Code               Amount               Amount               Code   Amount
       Department Description         Position Description

HRREG    Hourly                                        72.00               $1,363.00                CHILD        $230.77   Federal Withheld              $485.61            $7,386.27

MILE     Bus Expense                                                         $502.20                GARNFE         $2.00   FICA Medicare Withh           $119.37

SLREG    Salary                                       160.00               $6,869.23                                       FICA Soc Sec Withhe           $510.41

---------------------                                          ---------------------                         ----------                        ---------------- ----------------               ---------

Totals:                                               232.00               $8,734.43                             $232.77                               $1,115.39            $7,386.27               $0.00

   ADD'L DETAILS:

   WAGES                                                                   $8,232.23

   NON-WAGE BUSEXP                                                           $502.20
                                                                  Unique Staff Leasing III LTD
System Date: 2/12/2020                                                                                                                                                       Page:       3
User Date:   2/12/2020                                                                                                                                                       User ID:    CiaraT
Time:        8:29:39 AM                            Case 20-20077 Document 11-1 Filed in TXSB on 02/24/20 Page 3 of 3
                                                                       Calculate Checks
                                                                                         ** Preview **
Ranges:                                                             Sort By:                                                      Legend:
  Build Pay Period Date:   1/27/2020 - 2/9/2020                        Client/ Employee Last Name                                   * = Recaptured Amount: Deductions from Employee
  Build Check Date:        2/14/2020
                                                                                                                                                            Benefits from Employee and Client

Earnings                                                                                            Deductions             Taxes                                     Net Pay             Benefits
Code       Pay Type     Dept    Pos    Rate/Rcpt    Hours      Amount                  Bill Rate    Code     Amount        Code               Amount               Amount               Code   Amount
       Department Description         Position Description



Report Totals
HRREG    Hourly                                        72.00               $1,363.00                CHILD        $230.77   Federal Withheld              $485.61            $7,386.27

MILE     Bus Expense                                                         $502.20                GARNFE         $2.00   FICA Medicare Withh           $119.37

SLREG    Salary                                       160.00               $6,869.23                                       FICA Soc Sec Withhe           $510.41

---------------------                                          ---------------------                         ----------                        ---------------- ----------------               ---------

Totals:                                               232.00               $8,734.43                             $232.77                               $1,115.39            $7,386.27               $0.00

   ADD'L DETAILS:

   WAGES                                                                   $8,232.23

   NON-WAGE BUSEXP                                                           $502.20
